Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding *915thereto the following: Upon the appeal herein, there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Defendant contended that the District Attorney’s cross-examination of him and admission of evidence of uncharged crimes denied defendant a fair trial and due process of law in violation of his rights under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals considered this question and held that defendant’s constitutional rights were not violated. [See 24 NY 2d 241.]